IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: WANDA MCNEIL CHAPTER 7
DEBTORS CASE NO. 18-12973- JDW
MOTION TO INCUR NEW INDEBTEDNESS

COMES NOW the Debtor, Wanda McNeil (hereinafter “Debtor”), by and through the
undersigned attorney, and hereby requests that she be allowed to incur new indebtedness And in
support thereof states as follows, to wit:

1. The Debtors filed this Chapter 7 Bankruptcy Case in this Court on August 3, 2018.

2. The Debtor intended to reaffirm an account with Bank of Holly Springs secured by her
vehicle, a 2007 Chevrolet Malibu.

3. On September 4, 2018, the Debtor was involved in an accident wherein her car was
declared a total loss. Insurance proceeds were used to pay off the account at Bank of Holly
Springs. The statement of intent has been amended to surrender the vehicle to the creditor.

4. The accident has left her Without adequate transportation needed to get to and from
Work. Therefore, the Debtor would request approval to incur $8,500.00 in financing for the
purchase of a 2015 Chevrolet Sonic. The monthly payment, if approved, will be $274.00, which
the debtor states she will be able to afford. The debtor further requests that she be allowed to
purchase a vehicle in a similar price range should the 2015 Chevrolet Sonic not be available at
the time the order is granted.

3. That, the proposed Motion to lncur New Indebtedness is necessary because Debtor is
in need of dependable mode of transportation

WHEREFORE, Debtor moves for an Order allowing her to incur a new indebtedness of

$8,500.00 to purchase a used 2015 Chevrolet Sonic for transportation Further, if said vehicle is

not available, the Debtor requests that she be allowed to purchase a vehicle in a similar price

range, but not more than $8,500.00.

RESPECTFULLY SUBMITTED,

/s/ Robert H Lomenick

ROBERT H LOMENICK, JR. (MSB#104186)
SCHNELLER & LOMENICK, P.A.
ATTORNEYS AT LAW

126 N. SPRING STREET

POST OFFICE BOX 417

HOLLY SPRINGS, MISSISSIPPI 38635
(662) 252-3224/ rlomenick@gmail.com

CERTIFICATE OF SERVICE

I, Robert H Lomenick, Attorney for Debtor, do hereby certify that I have this day mailed,
via electronic delivery or postage prepaid, a true and correct copy of the above and foregoing
Motion To Incur New Indebtedness:

Stephen Smith

1855 Crane Ridge Drive
Suite D

Jackson, MS 39216

U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201

and all creditors.

This the 11‘h day of October, 2018.

/s/ Robert H Lomenick Jr
ROBERT H LOMENICK

 

